                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNETH HOUCK,

                Plaintiff,

         v.                                                    Case No. 16-cv-1396-JPG

 UNITED STATES OF AMERICA, MAUREEN
 BAIRD, SLOOP, FEDERAL BUREAU OF
 PRISONS, A. MARQUEZ, J.M. POWERS, C/O
 JOHN DOE 1, C/O JOHN DOE 2, C/O LANG, C/O
 WOOLRIDGE, DR. COOK, J. WEBER, LT.
 BROOKS, LT. JOHN DOE 1, LT. JOHN DOE 2, LT.
 MASH, LT. McMILLON, LT. DELOIA, MR.
 MEADE, MS. CASTELLANO, MS. G. CREWS and
 SIS LT. JOHN DOE,

                Defendants.

                                            ORDER

       This matter comes before the Court on the motion of plaintiff Kenneth Houck’s assigned

counsel Gregory L. Cochran and Kelly E. Purkey to withdraw as counsel for Houck (Doc. 79).

Counsel seeks relief from appointment because an irreconcilable conflict has developed with

their client in the wake of a Report and Recommendation issued by Magistrate Judge Gilbert C.

Sison (Doc. 69). In an order dated December 23, 2019, the Court allowed Houck an opportunity

to respond to counsel’s motion to withdraw (Doc. 80), but he has failed to respond. In light of

the lack of objection from Houck to counsel’s withdrawal, the Court GRANTS the motion to

withdraw (Doc. 79). The Court further DIRECTS the Clerk of Court to terminate Cochran and

Purkey as counsel for Houck in this case and to send Houck a copy of the Report and

Recommendation (Doc. 69) and a copy of this order at the address listed in the motion to

withdraw.
         The Court further ORDERS that Houck shall have fourteen days from service of this

order to file a pro se objection to any or all of the proposed dispositive findings in the Report and

Recommendation. The failure to file a timely objection may result in the waiver of the right to

challenge the Report and Recommendation before either the District Court or the Seventh Circuit

Court of Appeals. See, e.g., Snyder v. Nolen, 380 F.3d 279, 284 (7th Cir. 2004). Houck must

mail any objections to the Clerk of Court, U.S. District Court, 301 West Main Street, Benton, IL

62812.

IT IS SO ORDERED.
DATED: January 27, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
